Exhibit 10.1

AMENDMENT NO. 10

This AMENDMENT NO. 10 (“AMENDMENT”) is made as of June 30, 2009, by and among
DOVER MOTORSPORTS, INC., a Delaware corporation, DOVER INTERNATIONAL SPEEDWAY,
INC., a Delaware corporation, GATEWAY INTERNATIONAL MOTORSPORTS CORPORATION, an
Illinois corporation, MEMPHIS INTERNATIONAL MOTORSPORTS CORPORATION, a Tennessee
corporation, and NASHVILLE SPEEDWAY USA, INC., a Tennessee corporation
(collectively, “BORROWERS”); PNC BANK, NATIONAL ASSOCIATION, as agent (“AGENT”);
PNC BANK, NATIONAL ASSOCIATION, in its capacity as issuer of letters of credit
(“ISSUING BANK”); and WILMINGTON TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION,
and WILMINGTON SAVINGS FUND SOCIETY, FSB (collectively, “LENDERS”).

RECITALS

The BORROWERS, the AGENT, the ISSUING BANK and the LENDERS are parties to that
certain Credit Agreement executed February 17, 2004 and effective as of
February 19, 2004, as previously amended (“CREDIT AGREEMENT”), pursuant to which
the LENDERS and the ISSUING BANK are providing to the BORROWERS certain credit
facilities (“CREDIT FACILITIES”).

The BORROWERS’ repayment obligations in connection with the CREDIT FACILITIES
are evidenced by: (a) the Second Amended and Restated Revolving Loan Promissory
Note in the stated principal amount of Forty-Four Million Three Hundred
Twenty-One Thousand Four Hundred Twenty-Four Dollars ($44,321,424.00) from the
BORROWERS to the order of Mercantile-Safe Deposit and Trust Company effective as
of April 30, 2007 (“PNC NOTE”); (b) the Amended and Restated Revolving Loan
Promissory Note in the stated principal amount of Seventeen Million One Hundred
Forty-Two Thousand Eight Hundred Fifty-Six Dollars ($17,142,856.00) from the
BORROWERS to the order of Wilmington Trust Company effective as of February 19,
2004 (“WILMINGTON TRUST NOTE”); and (c) the Amended and Restated Revolving Loan
Promissory Note in the stated principal amount of Fourteen Million Two Hundred
Eighty-Five Thousand Seven Hundred Twenty Dollars ($14,285,720.00) from the
BORROWERS to Wilmington Savings Fund Society, FSB effective as of August 5, 2005
(“WILMINGTON SAVINGS NOTE”).

As used herein the term “LOAN DOCUMENTS” means collectively the CREDIT
AGREEMENT, the PNC NOTE, the WILMINGTON TRUST NOTE, the WILMINGTON SAVINGS NOTE
and all other documents evidencing the obligations in connection with the CREDIT
FACILITIES.

The BORROWERS, the AGENT, the LENDER and the ISSUING BANK have agreed to modify
certain financial covenants contained in the CREDIT AGREEMENT and are entering
into this AMENDMENT in order to accomplish such modifications.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

Section 1. Recitals. The parties acknowledge the accuracy of the above recitals
and hereby incorporate the recitals into this AMENDMENT.

Section 2. Amendment to Credit Agreement. Effective as of the date of this
AMENDMENT, the CREDIT AGREEMENT is hereby amended as follows:

a. Amended Definition. The definition of “CONSOLIDATED DEBT SERVICE” contained
in Article 1 of the CREDIT AGREEMENT is hereby amended by deleting its present
language in its entirety and substituting in lieu thereof the following:

Consolidated Debt Service. The term “CONSOLIDATED DEBT SERVICE” means for any
period of four (4) consecutive fiscal quarters, the amount of cash interest
expense and payments of principal (excluding (a) payments of principal made on
any LOANS or on account of principal under any other revolving credit
facilities, and (b) payments of principal and interest required to be made to
Southwestern Illinois Development



--------------------------------------------------------------------------------

Authority in connection with the credit facility described in the Loan Agreement
dated May 1, 1996 between Gateway International Motorsports Corporation and
Southwestern Illinois Development Authority) required to be paid by the
BORROWERS during such period, all determined on a consolidated basis in
accordance with G.A.A.P.

b. Section 5.18. Section 5.18 of the CREDIT AGREEMENT is hereby amended by
deleting its present language in its entirety and substituting in lieu thereof
the following:

Section 5.18. Tangible Net Worth. The BORROWERS shall maintain a CONSOLIDATED
TANGIBLE NET WORTH of not less than Sixty-Two Million Five Hundred Thousand
Dollars ($62,500,000.00); provided, however, the amount of CONSOLIDATED TANGIBLE
NET WORTH required to be maintained pursuant to this Section shall increase as
of December 31st of each year by an amount equal to twenty-five percent (25%) of
the aggregate positive CONSOLIDATED NET INCOME of the BORROWERS for the FISCAL
YEAR ending on such December 31st, as evidenced by the BORROWERS’ audited
financial statements for such FISCAL YEAR which are delivered to the AGENT
pursuant to Section 5.12.2 hereof. There shall be no decrease in the amount of
the required CONSOLIDATED TANGIBLE NET WORTH for any negative CONSOLIDATED NET
INCOME of the BORROWERS.

Section 3. Other Terms. Except as specifically modified herein, all other terms
and provisions of the CREDIT AGREEMENT and all other documents evidencing or
otherwise documenting the terms and provisions of the credit facilities being
provided by the LENDERS and the ISSUING BANK to the BORROWERS remain in full
force and effect and are hereby ratified and confirmed.

Section 4. Choice of Law. The laws of the State of Maryland (excluding, however,
conflict of law principals) shall govern and be applied to determine all issues
relating to this AMENDMENT and the rights and obligations of the parties hereto,
including the validity, construction, interpretation and enforceability of this
AMENDMENT.

Section 5. Delivery by Telecopier. This AMENDMENT may be delivered by telecopier
and a facsimile of any party’s signature hereto shall constitute an original
signature for all purposes.

Section 6. Counterparts. This AMENDMENT may be executed in counterparts each of
which shall be binding upon the signatories but all of which shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed this AMENDMENT with the specific
intention of creating a document under seal.

 

BORROWERS:

DOVER MOTORSPORTS, INC.,

A Delaware Corporation

By:   /s/    Thomas G. Wintermantel             (SEAL)  

Name:         Thomas G. Wintermantel

Title:           Treasurer & Asst. Secretary

 

2



--------------------------------------------------------------------------------

DOVER INTERNATIONAL SPEEDWAY, INC.,

A Delaware Corporation

By:   /s/    Thomas G. Wintermantel            (SEAL)  

Name:         Thomas G. Wintermantel

Title:           Treasurer & Asst. Secretary

 

GATEWAY INTERNATIONAL

MOTORSPORTS CORPORATION,

An Illinois Corporation

By:   /s/    Thomas G. Wintermantel            (SEAL)  

Name:         Thomas G. Wintermantel

Title:           Treasurer & Asst. Secretary

 

MEMPHIS INTERNATIONAL MOTORSPORTS

CORPORATION, A Tennessee Corporation

By:   /s/    Thomas G. Wintermantel            (SEAL)  

Name:         Thomas G. Wintermantel

Title:           Treasurer & Asst. Secretary

 

NASHVILLE SPEEDWAY USA, INC.,

A Tennessee Corporation

By:   /s/    Thomas G. Wintermantel            (SEAL)  

Name:         Thomas G. Wintermantel

Title:           Treasurer & Asst. Secretary

 

AGENT: PNC BANK, NATIONAL ASSOCIATION By:   /s/    C. Douglas
Sawyer                    (SEAL)  

Name:         C. Douglas Sawyer

Title:           Sr. Vice President

 

3



--------------------------------------------------------------------------------

LENDERS: WILMINGTON TRUST COMPANY By:   /s/    Michael B.
Gast                  (SEAL)  

Name:         Michael B. Gast

Title:           Vice President

 

PNC BANK, NATIONAL ASSOCIATION By:   /s/    C. Douglas
Sawyer              (SEAL)  

Name:         C. Douglas Sawyer

Title:           Sr. Vice President

 

WILMINGTON SAVINGS FUND SOCIETY, FSB By:   /s/    M. Scott
Baylis                    (SEAL)  

Name:         M. Scott Baylis

Title:           Sr. Vice President

 

ISSUING BANK: PNC BANK, NATIONAL ASSOCIATION By:   /s/    C. Douglas
Sawyer                (SEAL)  

Name:         C. Douglas Sawyer

Title:           Sr. Vice President

 

4